internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-103729-03 date date in re legend decedent date spouse daughter date dollar_figurex date dear this letter responds to your letter dated date and subsequent correspondence requesting a generation-skipping_transfer gst tax ruling under sec_2632 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died testate on date survived by spouse and daughter spouse died almost eighteen months later on date after certain specific bequests article nine of decedent’s will disposes of the residue of decedent’s estate article nine paragraph a of decedent’s will provides that if decedent’s spouse survives her the named trustees are to set_aside in the family plr-103729-03 trust a pecuniary sum equal to the largest amount if any that can pass under the will free of federal estate_tax in the federal estate_tax proceeding relating to decedent’s estate by reason of i the unified_credit and ii the state_death_tax_credit article nine paragraph b of decedent’s will provides that if decedent’s spouse survives her the balance of the assets in decedent’s estate shall be qualified terminal interest property to be set_aside and held in the marital trust article nine paragraph d of decedent’s will contains the provisions of the family_trust paragraph d subparagraph a provides that until the death of spouse the trustees shall pay to spouse or daughter the amounts of the net_income and or principal of the family_trust as the trustees may in the trustees’ sole discretion deem necessary or advisable for the health education support or maintenance of spouse or daughter first considering the needs of spouse article nine paragraph d subparagraph b i of decedent’s will provides that upon the death of spouse the trustee shall distribute to daughter free of trust any interest held by the family_trust in certain properties with the balance to be distributed to the gst_trust the trustee shall distribute all net_income to daughter for her lifetime together with the amounts of principal as necessary for her maintenance health education and support upon the death of daughter the balance of the trust principal shall be distributed in accordance with the provisions of article nine paragraph d subparagraph b iii article nine paragraph d subparagraph b iii of decedent’s will provides that upon the death of daughter the trustee shall divide any assets to be distributed under article nine paragraph d subparagraph b iii into a sufficient number of separate and equal shares so that there shall be one share for each of decedent’s grandchildren then living and one share for the then living issue of any deceased grandchild of decedent each share shall be held in trust for the grandchild or living issue of a deceased grandchild and income therefrom shall be paid to or applied for the benefit of the beneficiary or beneficiaries of the trust together with the amounts of principal as are necessary for the health education support and maintenance of the trust’s beneficiary or beneficiaries article nine paragraph d subparagraph e of decedent’s will provides that after the death of daughter each of decedent’s grandchildren will have the right to withdraw portions of the principal of his or her trust as he or she reach ages thirty and thirty-five when each of decedent’s grandchildren reach age forty he or she will have the right to withdraw all of the remaining principal of his or her trust article nine paragraph d subparagraph f of decedent’s will provides that if a separate share becomes payable to the living issue of any deceased grandchild the share shall be paid outright to the living issue of the deceased grandchild except for plr-103729-03 the portion of the share payable to an issue who is less than twenty-one years of age in that case the portion shall be held in trust until such issue reaches the age of twenty- one and will be distributed outright at that time in accordance with decedent’s will and the pecuniary formula therein the family_trust was funded with dollar_figurex aside from the specific bequests the remainder of the assets in decedent’s estate had been owned by decedent and spouse as joint_tenants and passed by right_of_survivorship to spouse accordingly the marital trust was never funded the executor of decedent’s estate filed the estate’s united_states estate and generation-skipping_transfer_tax return form_706 on date decedent’s estate represents that decedent’s entire dollar_figure gst_exemption was available for allocation at decedent’s death decedent’s estate requests that we rule that the automatic allocation rules of sec_2632 operate to cause the unused portion of decedent’s gst_exemption to be allocated to the family_trust so the trust has an inclusion_ratio of zero sec_2601 imposes a tax on every gst sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a gst is generally the excess of over the applicable_fraction determined for the trust from which the transfer is made or in the case of a direct_skip the applicable_fraction determined for such skip the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or in the case of a direct_skip allocated to the property transferred in such skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by the individual or by his or her executor to any property with respect to which the individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions plr-103729-03 sec_2632 designated as sec_2632 at the time of decedent’s death provides that in general any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows- a b first to property which is the subject of a direct_skip occurring at the individual’s death and second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent’s executor on or before that date the regulation also supplies the method for the automatic allocation of any unused gst_exemption first the exemption is allocated pro_rata to direct skips on the basis of their values for estate_tax purposes the balance is then allocated pro_rata on the basis of estate_tax values to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable with regard to the specific bequests made in decedent’s will no direct skips occurred in their distribution with regard to the assets of the family_trust no gsts will occur during the daughter’s lifetime but one or more taxable terminations may occur upon the death of daughter with respect to the assets to be distributed to the gst_trust based on the information submitted and the representations made we conclude that on the due_date for filing decedent’s form_706 decedent’s unused gst_exemption is to be automatically allocated to the family_trust the amount of the gst_exemption automatically allocated to the family_trust will equal the value of the property transferred to the trust resulting in an inclusion_ratio of zero under sec_2642 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-103729-03 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely james f hogan james f hogan senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
